Citation Nr: 0508221	
Decision Date: 03/21/05    Archive Date: 03/30/05

DOCKET NO.  03-29 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUE

Whether new and material evidence to reopen a claim for 
service connection for an acquired psychiatric disorder has 
been received (and, if so, whether entitlement to service 
connection for an acquired psychiatric disorder is 
established).  


REPRESENTATION

Appellant represented by:	Lewis C. Fichera, Attorney


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from December 1951 to July 
1953.

This appeal to the Board of Veterans Appeals (Board) 
originally arose from an August 2002 rating action that 
denied service connection for an acquired psychiatric 
disorder on the grounds that new and material evidence to 
reopen the claim had not been received.  A Notice of 
Disagreement was received in September 2002.  By rating 
action of August 2003, the RO reopened the claim for service 
connection on the basis of new and material evidence, but 
denied the claim on the merits.  A Statement of the Case 
(SOC) was issued subsequently in August 2003.  A Substantive 
Appeal was received in September 2003.

Regardless of the RO's actions in this case, the Board has a 
legal duty under          38 U.S.C.A. §§ 5108 and 7104 (West 
2002) to address the question of whether new and material 
evidence has been received to reopen the claim.  That issue 
goes to the Board's jurisdiction to reach the underlying 
claim and adjudicate the claim on a de novo basis.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  As 
the Board must first decide whether new and material evidence 
to reopen the prior June 2000 Board denial of the claim has 
been received, the Board has characterized that claim as on 
the title page.  As the RO initially adjudicated the claim as 
an application to reopen, and furnished the veteran the legal 
criteria governing finality and petitions to reopen, the 
veteran is not prejudiced by the Board's consideration of the 
claim as a petition to reopen.

The Board's decision reopening the claim for service 
connection for an acquired psychiatric disorder is set forth 
below.  For the reasons expressed below, the matter of 
service connection for an acquired psychiatric disorder, on 
the merits, is being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
the veteran when further action, on his part, is required.




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the application to reopen the claim for service 
connection for an acquired psychiatric disorder has been 
accomplished.

2.  The Board denied service connection for an acquired 
psychiatric disorder, schizophrenia, by decision of June 
2000.

3.  Evidence associated with the claims file since the June 
2000 Board decision is not cumulative or redundant of 
evidence previously of record; relates to unestablished facts 
necessary to substantiate the claim for service connection ; 
and  raises a reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

1.  The June 2000 Board decision denying service connection 
for an acquired psychiatric disorder is final.  38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. § 20.1100 (2004).

2.  Since the June 2000 Board denial, new and material 
evidence to reopen the claim for service connection for an 
acquired psychiatric disorder has been received.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. §§  3.156(a), 20.1105 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations essentially eliminate the concept of 
the well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  They also include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

For the reasons explained in more detail below, and in view 
of the Board's favorable disposition on the new and material 
evidence issue, the Board finds that all notification and 
development action needed to render a fair decision on this 
aspect of the claim on appeal has been accomplished.

II.  Application to Reopen the Claim for Service Connection 
for                              an Acquired Psychiatric 
Disorder                        

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 2002);    38 C.F.R. 
§ 3.303 (2004).  

The veteran's claim for service connection for an acquired 
psychiatric disorder has been previously considered and 
denied.  By decision of June 2000, the Board denied service 
connection on the grounds that new and material evidence to 
reopen the claim had not been received.  The evidence then 
considered included the veteran's service medical records, 
and post-service private and VA medical records.  The Board 
denied the claim because the additional private and VA 
records submitted, while new, were not material evidence, 
inasmuch as they did not address the matter of whether any 
current acquired psychiatric disorder had its onset in, or 
was aggravated by, service.

As the veteran did not appeal the denial and no other 
exception to finality applies, the Board's decision is final 
as to the evidence then of record, and is not subject to 
revision on the same factual basis.  See 38 U.S.C.A. § 
7104(a); 38 C.F.R. § 20.1100.    

When a claimant requests that a claim be reopened after an 
appellate decision and submits evidence in support thereof, a 
determination as to whether such evidence is new and material 
must be made, and if it is, whether it provides a new factual 
basis for allowing the claim.  An adverse determination as to 
either question is appealable.  38 U.S.C.A. § 7104; 38 C.F.R. 
§ 20.1105.  

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted by or on 
behalf of a veteran.  38 U.S.C.A. § 5108;  38 C.F.R. 
§ 3.156(a).  

The current claim was filed in June 2002.  With respect to 
attempts to reopen previously-denied claims on and after 
August 29, 2001, 38 C.F.R. § 3.156(a) provides that new 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  In this case, the last final denial pertinent to the 
claim for service connection for an acquired psychiatric 
disorder was that by the Board in June 2000.  Furthermore, 
for purposes of the "new and material" analysis, the 
credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-513 (1992).

Following the veteran's June 2002 application to reopen the 
claim for service connection for an acquired psychiatric 
disorder, the RO by rating action of August 2002 denied 
service connection on the grounds that new and material 
evidence to reopen the claim had not been received.  By 
subsequent rating action of August 2003, the RO found that 
new and material evidence to reopen the claim had been 
received, but denied the claim for service connection on the 
basis of a de novo consideration of the entire evidence of 
record.

The Board concurs with the RO's August 2003 determination 
that the August 2002 VA examiner's opinion that the veteran 
probably had a manic psychotic break in service, and the 
August 2002 medical opinion of R. Ball, D.O., that an 
acquired psychiatric disorder did not exist prior to service 
and likely had its onset in service, is "new" evidence, in 
the sense that it was not previously before agency 
decisionmakers, and is not cumulative or duplicative of 
evidence previously of record.  The Board also finds that 
this evidence is "material" for the purpose of reopening 
the claim, as it relates to an unestablished fact necessary 
to substantiate the claim-i.e., whether the veteran has an 
acquired psychiatric disorder of service origin-as well as 
raises a reasonable possibility of substantiating the claim.  

As new and material evidence has been received, the Board 
finds that the criteria for reopening the claim for service 
connection for an acquired psychiatric disorder are met, and 
the appeal must be granted to this extent only.  


ORDER

To the limited extent that new and material evidence to 
reopen the claim for service connection for an acquired 
psychiatric disorder has been received, the appeal is 
granted.


REMAND

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim for service connection for an acquired 
psychiatric disorder has not been accomplished.

The Board notes that, although the record contains 
correspondence from the RO in July 2002 addressing some VCAA 
notice and duty to assist provisions, the record does not 
include correspondence from the RO that sufficiently 
addresses, with respect to underlying claim for service 
connection, the duty, imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), requiring the VA to explain what 
evidence will be obtained by whom.  See Charles v. Principi, 
16 Vet. App. 370 (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Action by the RO is required to satisfy the 
notification provisions of the VCAA.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339 
(Fed. Cir. 2003).  The RO's notice letter to the veteran 
should explain that he has a full one-year period for 
response.  See 38 U.S.C.A. § 5103 (West 2002); but see also 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 701, 
117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)) (amending the relevant statute to 
clarify that VA may make a decision on a claim before the 
expiration of the one-year VCAA notice period).  The RO's 
letter should also invite the veteran to submit all pertinent 
evidence in his possession (of which he was not previously 
notified).  After providing the required notice, the RO 
should obtain any additional evidence for which the veteran 
provides sufficient information and, if necessary, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The Board also finds that specific additional development of 
the claim on appeal is warranted.  

The service medical records show two hospitalizations of the 
veteran in March and April 1953 and again in April and May 
for a severe, latent schizophrenic reaction manifested by 
life-long emotional instability, that was diagnosed to have 
existed prior to service, and to have been aggravated 
thereby.  An April 1953 report of disposition board 
proceedings for enlisted men specifically found that this 
psychiatric disorder existed prior to service and had been 
permanently aggravated thereby.  Following hospitalization 
from May to July 1953, the diagnosis was changed to a 
chronic, latent schizophrenic reaction associated with an 
affective disorder, which existed prior to service.  A mid-
June 1953 report of military medical board proceedings, as 
well as a late-June 1953 report of a military physical 
evaluation board found that this psychiatric disability 
existed prior to, but was not permanently aggravated by, 
service.

Post service, in March 1999 G. Zielinski, D.O., stated that 
he had treated the veteran since February 1997 for a bipolar 
disorder, most recently hypomanic.  Following VA psychiatric 
examination in May 1999, the diagnosis was schizoaffective-
type schizophrenia.  In February and May 2000, R. Ball, D.O., 
diagnosed a bipolar disorder, hypomanic.  Following VA 
psychiatric examination in August 2002, the diagnosis was 
bipolar disorder in remission, and the examiner opined that 
the veteran probably had a manic psychotic break while in 
military service; however, the Board notes that the veteran's 
claims file was not made available to the VA examiner for 
review.  In August 2002, Dr. Ball stated that she had treated 
the veteran since February 2000 for a bipolar disorder.  
After reviewing some of the veteran's service medical records 
showing psychiatric hospitalizations, and current 
examination, she opined that the veteran had no psychiatric 
symptoms or disorder prior to military service, and that it 
was likely that this condition occurred in service and had 
continued as a chronic illness up to the present time.

Hence, the current evidence of record does not clearly 
establish the nature and etiology of the veteran's current 
acquired psychiatric disorder, and its relationship, if any, 
to military service.  As such, the Board finds that new VA 
psychiatric examination, by a panel of at least two 
psychiatrists, would be helpful in reconciling the 
conflicting opinions as to etiology and resolving the claim 
for service connection.  See 38 U.S.C.A. § 5103A.  
     
Hence, the RO should arrange for the veteran to undergo VA 
psychiatric examination at an appropriate VA medical 
facility.  The veteran is hereby advised that failure to 
report for the scheduled VA examination, without good cause, 
will result in a denial of the claim.  See 38 C.F.R. § 
3.655(b) (2004).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  Id.   If the 
veteran does not report for the scheduled examination, the RO 
must obtain and associate with the claims file (a) copy(ies) 
of any notice(s) of the date and time of the examination sent 
to him by the pertinent VA medical facility.

The action identified above is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim remaining on 
appeal.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to he veteran and 
his attorney a letter requesting the 
veteran to provide sufficient information 
and, if necessary, authorization to 
enable it to obtain any additional 
evidence pertaining to his claim for 
service connection for an acquired 
psychiatric disorder that is not 
currently of record.  To ensure that the 
duty to notify the claimant what evidence 
will be obtained by whom is met, the RO's 
letter should include a request that the 
veteran provide sufficient information 
and, if necessary, authorization to 
enable VA to obtain any medical records 
pertaining to the matter on appeal that 
are not currently of record.  

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should clearly explain that he has 
a full one-year period to respond 
(although VA may decide the claim within 
the one-year period).

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

3.  After all available records and/or 
responses from each contacted entity have 
been associated with the claims file, or 
a reasonable time period for the 
veteran's response has expired, the RO 
should arrange for the veteran to undergo 
VA examination, by a panel of at least 
two psychiatrists, at an appropriate VA 
medical facility.  The panel is hereby 
advised that the purposes of the 
examination is to reconcile the various 
medical opinions of record, and that 
every effort should be made to render the 
request opinion in a single, 
collaborative report.

The entire claims file must be made 
available to each  physician designated 
to examine the veteran, and the 
examination report should include 
discussion of his documented medical 
history and assertions.  All indicated 
tests and studies should be accomplished, 
and all clinical findings should be 
reported in detail.  

The panel should clearly identify all 
current psychiatric disability.  For each 
diagnosed acquired psychiatric disorder, 
the panel should render a single, 
collaborative opinion, consistent with 
sound medical principles, as to whether 
such disability is at least as likely as 
not (i.e., there is at least a 50 percent 
probability) the result of disease or 
injury incurred in or aggravated by the 
veteran's military service.  In rendering 
the requested opinion, panel should 
discuss specific medical records-namely, 
the in-service psychiatric 
hospitalization and disposition, medical, 
and physical evaluation board reports, 
and the post-service August 2002 VA 
examination report and Dr. Ball's August 
2002 medical report.  

For any acquired psychiatric disorder 
found to have existed prior to service, 
the panel should state whether such 
disability increased in severity during 
service, and if so, whether such increase 
was beyond the natural progress of the 
condition.  

For any acquired psychiatric disorder not 
found to have existed prior to service, 
the examiner should render an opinion as 
to whether it is at least as likely as 
not (i.e., there is at least a 50 percent 
probability) that such disability had its 
onset in military service, or is 
otherwise causally related to any 
incident of service.  

The panel should set forth all 
examination findings, together with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

4.  If the veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
date and time of the examination sent to 
him by the pertinent VA medical facility. 

5.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim remaining 
on appeal in light of all pertinent 
evidence and legal authority.  If the 
veteran fails to report to the scheduled 
examination without a showing of good 
cause, the RO must apply the provisions 
of 38 C.F.R. § 3.566(b), as appropriate.
 
7.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his attorney an 
appropriate Supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the U.S. Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. 


No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be 
codified at 38 U.S.C.        §§ 5109B, 7112).



	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


